F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         October 17, 2005
                                TENTH CIRCUIT
                                                                           Clerk of Court


UNITED STATES OF AMERICA,

       Plaintiff-Appellee,
                                                         No. 05-6076
                                                (Western District of Oklahoma)
v.
                                                 (D.C. Nos. 04-CV-570-M and
                                                        02-CR-171-M)
DETRICK LARON FORD,

       Defendant-Appellant.




                                      ORDER


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.


      Petitioner, Detrick Laron Ford, seeks a certificate of appealability (“COA”)

so he can appeal the district court’s denial of the motion to vacate, set aside, or

correct sentence he brought pursuant to 28 U.S.C. § 2255. See 28 U.S.C. §

2253(c)(1)(B) (providing that a movant may not appeal the denial of a § 2255

motion unless the movant first obtains a COA). Pursuant to the terms of a plea

agreement, Ford pleaded guilty to one count of possession with intent to distribute

a mixture or substance containing a detectable amount of phencyclidine (“PCP”),
in violation of 21 U.S.C. § 841(a)(1). 1 Ford was sentenced to two hundred and

ninety-two months’ incarceration, four years’ supervised release, and ordered to

pay a fine.

      Although Ford waived his right to appeal or collaterally challenge his

conviction and sentence as part of his plea agreement, he filed the instant § 2255

motion on May 6, 2004. In the motion, Ford raised four issues: (1) his arrest was

unlawful, (2) his conviction was obtained by the improper use of evidence

recovered from the home of an ex-girlfriend, (3) his failure to cooperate with

officers at the time of his arrest could be explained by his bipolar disorder, and

(4) his guilty plea was not made knowingly and voluntarily because his counsel

provided constitutionally ineffective assistance. The district court concluded that

the waiver in Ford’s plea agreement was enforceable as to his first two arguments

and that his third argument was wholly meritless because neither his conviction

nor his sentence were affected by his conduct toward the arresting officers. The

court then analyzed Ford’s ineffective assistance of counsel claims but concluded

the claims failed on the merits.

      In his application for a COA and appellate brief, Ford makes only one

argument. He asserts the district court erred when it dismissed the ineffective




      Five other counts in the indictment were dismissed on the government’s
      1

motion pursuant to the terms of the plea agreement.

                                         -2-
assistance claim predicated on his assertion that counsel assured him his sentence

could be reduced after it was imposed to less than five years’ imprisonment. Ford

asserts that the district court should have held an evidentiary hearing to resolve

this claim. He also admits, however, that he failed to present the issue “properly”

and cogently before the district court “in an understandable way.” He attempts to

place the blame for that failure on the jailhouse lawyer who assisted him in filing

his § 2255 motion. It is well-settled, however, that there is no constitutional right

to counsel in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S.

551, 555 (1987). Accordingly, we decline to consider Ford’s arguments because

they were not adequately presented to the district court. See Green v. Dorrell,

969 F.2d 915, 917 (10th Cir. 1992).

      To be entitled to a COA, Ford must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the requisite

showing, he must demonstrate “that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 322 U.S. 322, 336 (2003) (quotations

omitted). In evaluating whether Ford has satisfied his burden, this court

undertakes “a preliminary, though not definitive, consideration of the [legal]

framework” applicable to each of his claims. Id. at 338. Although Ford need not


                                          -3-
demonstrate his appeal will succeed to be entitled to a COA, he must “prove

something more than the absence of frivolity or the existence of mere good faith.”

Id.

      Having undertaken a review of Ford’s application for a COA and appellate

filings, the district court’s order, and the entire record on appeal pursuant to the

framework set out by the Supreme Court in Miller-El, this court concludes that

Ford is not entitled to a COA. The district court’s resolution of Ford’s § 2255

motion is not reasonably subject to debate and the issues he seeks to raise on

appeal are not adequate to deserve further proceedings. Accordingly, this court

denies Ford’s request for a COA and dismisses this appeal. Ford’s motion to

proceed in forma pauperis on appeal is granted.



                                        Entered for the Court
                                        CLERK, COURT OF APPEALS


                                        By
                                                Deputy Clerk




                                          -4-